 Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 1 of 7                      PageID #: 1



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA

EUGENE SCALIA,                                       )
Secretary of Labor,                                  )                    FILE NO.
United States Department of Labor,                   )
                                                     )                 1:20-mc-00002
                               Petitioner,           )
                                                     )
               v.                                    )
                                                     )
SPEAK LIFE WORSHIP CENTER, INC.,                     )
d/b/a DANCING WITH THE STARS KIDDIE                  )
COLLEGE,                                             )
                                                     )
                               Respondent.           )

               THE SECRETARY OF LABOR’S PETITION TO ENFORCE
                   ADMINISTRATIVE SUBPOENA DUCES TECUM
                   ISSUED BY THE WAGE AND HOUR DIVISION

       COMES NOW Petitioner Eugene Scalia, the Secretary of Labor, United States

Department of Labor (the “Secretary”), and petitions the Court to compel Speak Life Worship

Center, Inc., d/b/a/ Dancing with the Stars Kiddie College (hereinafter “Respondent”) to produce

the documents requested in his Agency’s administrative subpoena duces tecum. In support of the

Petition, the Secretary asserts the following:

                                          JURISDICTION

       1.      This Petition is brought to compel Respondent to comply with an Administrative

Subpoena Duces Tecum issued by the Regional Administrator, Region IV (hereinafter “WHD”),

of the United States Department of Labor (hereinafter “the Subpoena”), in an investigation

conducted pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et

seq. (hereinafter “the Act” or “FLSA”).

       2.      This Court has subject matter jurisdiction over this Petition pursuant to Section 9

of the Act, 29 U.S.C. § 209, and 28 U.S.C. §§ 1331 and 1345.
 Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 2 of 7                      PageID #: 2



                                              VENUE

       3.      Respondent at all times has been a corporation having a principal place of

business located at 324 S. Wilson Ave., Prichard, Alabama 36610 and a facility at 1613 Wolf

Ridge Road, Whistler, Alabama 36612, and is an employer within the meaning of the Act.

Declaration of Wage and Hour Investigator Timothy Coffman (hereinafter “WHI Coffman”)

(hereinafter “Coffman Decl.”), attached as Exhibit A, ¶¶5-6. The business location is within the

jurisdiction of the Court.

       4.      Venue lies in the United States District Court for the Southern District of

Alabama pursuant to Section 9 of the Act, 29 U.S.C. § 209, and 28 U.S.C. §§ 1331 and 1345, as

Respondent has and continues to conduct business in this judicial district.

       5.      Because the Subpoena seeks documents about Respondent’s employment

practices for work performed in Alabama and the documents responsive to the Subpoena are

believed to be located in Prichard, Alabama, this case should be assigned to the United States

District Court for the Southern District of Alabama.

                             THE INVESTIGATION AND SUBPOENA

       6.      On October 3, 2019, WHD’s Mobile Area Office (hereinafter “Area Office”),

opened an investigation to determine Respondent’s coverage under the Act and compliance with

the provisions of the Act (hereinafter “investigation”). Id. at ¶3. The investigation was assigned

to WHI Coffman of the Area Office. Id. at ¶4. The investigation covers the two-year period

preceding its opening to the present. Id. at ¶3.

       7.      Respondent operates a daycare in Whistler, Alabama. Id. at ¶6.

       8.      Ms. Andrea Johnson is the owner of Respondent, and Ms. Ebony Jarmon is the

Daycare Director of Respondent. Id. at ¶¶7-8.




                                                   2
 Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 3 of 7                   PageID #: 3



       9.     As part of the investigation, WHI Coffman requested documents necessary to

determine Respondent’s coverage under, and compliance with, the Act—including but not

limited to corporate, payroll, and timekeeping documents. Respondent did not provide all of the

requested documents. Id. at ¶27.

       10.    On October 18, 2019, WHI Coffman hand delivered an appointment letter

(“Appointment Letter”) to Respondent requesting, in particular, to review ownership

information, tax returns, and records of time worked and payroll records for all employees. WHI

Coffman asked for two years of documents and requested the items be made available that day.

Id. at ¶10; Exhibit 1 to Coffman Decl. Respondent did not make any documents available to

WHI Coffman. Coffman Decl., at ¶11.

       11.    On October 21, 2019, via telephone, WHI Coffman again requested that

Respondent’s Daycare Director provide the documents sought in the Appointment Letter but

received no response. Id. at ¶¶12-13.

       12.    Between October 23 and October 28, 2019, WHI Coffman visited the daycare,

where the Daycare Director said that she was waiting on the owner, and left additional voicemail

messages with the Daycare Director but did not receive any documents.

       13.    By letter hand-delivered on November 1, 2019, WHD requested that Respondent

make available at the Area Office on Thursday, November 7, 2019, the original records listed

below, which encompassed the documents sought in the Appointment Letter. Id. at ¶15; Exhibit

2 to Coffman Decl.

       14.    The Area Office did not receive any documents between November 1, 2019 and

November 7, 2019. Id. at ¶16.




                                               3
 Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 4 of 7                    PageID #: 4



       15.    On November 12, 2019, WHI Coffman called the Daycare Director who stated

that Respondent faxed documents to the Area Office. Id. at ¶17. WHI Coffman responded that

the Area Office did not receive any documents. Id. at ¶18.

       16.    The Daycare Director assured WHI Coffman that she would again try to fax the

documents, but the Area Office did not receive any documents. Id. at ¶¶19-20.

       17.    Given Respondent’s failure to produce the requested documents concerning

employer coverage under the Act, along with wages, hours, and other terms and conditions of

employment, on January 10, 2020, Juan G. Coria, Regional Administrator for WHD’s Region

IV, issued a Subpoena to Respondent pursuant to authority granted to WHD by Section 9 of the

Act, 29 U.S.C. §§ 209 and 211. Coffman Decl. ¶21, Exhibit 3 to Coffman Decl.

       18.    The Subpoena required Respondent to appear at the WHD Area Office at 10 a.m.

on January 16, 2020, to provide specific documents, as set forth in Attachment #1 to the

Subpoena. Coffman Decl. ¶22, Exhibit 3 to Coffman Decl. Both the Appointment Letter and the

November 1, 2019 letter previously requested the documents that are sought in the Subpoena.

Coffman Decl. ¶¶23-24.

       19.     The Subpoena seeks nine categories of documents needed to evaluate an

employer’s coverage under and compliance with the Act. Id. at ¶24. Without the requested

documents, WHD is unable to discharge its statutory obligation to investigate this matter and

determine whether violations have occurred. Id. at ¶24.

       20.     On January 13, 2020, WHI Coffman personally served the Subpoena on

Respondent’s owner at 1613 Wolf Ridge Road, Whistler, Alabama 36612. Coffman Decl. ¶25,

Exhibit 3 to Coffman Decl.




                                                4
    Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 5 of 7                        PageID #: 5



              RESPONDENT’S FAILURE TO COMPLY WITH THE SUBPOENA

        21.     On January 16, 2020, Respondent’s Daycare Director stated to WHI Coffman that

she could not print or email the requested documents. Coffman Decl. ¶26.

        22.     Between January 16 and January 21, 2020, the Area Office received from

Respondent a blank two-page fax and a package dropped off at the Area Office containing

documents partially responsive to categories 5, 6, and 9 of the Subpoena. 1 Id. at ¶27.

        23.     Respondent did not provide documents responsive to categories 1, 2, 3, 4, 7, and 8

of the Subpoena. Id. at ¶28.

        24.     In particular, Respondent failed to provide timekeeping records and to provide

payroll information by pay period, to provide dates of employment for its employees, and to

provide information about its annual dollar volume. Id. at ¶28.

        25.     On January 21 and January 23, 2020, WHI Coffman attempted to make contact by

phone with Respondent, but neither the Daycare Director nor Respondent’s owner were

available. Id. at ¶29.

        26.     On January 27, 2020, WHI Coffman spoke by telephone with the Daycare

Director, specified the additional documents the Area Office needed under the Subpoena, and

gave an extension through January 29, 2020 to respond to the Subpoena. Id. at ¶30.




1
  The package comprised (1) a list of certain employees with address and phone numbers; (2) an hours
summary report showing total paid hours, average weekly paid hours, and average monthly paid hours
from December 1, 2017 to September 1, 2019; (3) a payroll details report for sixteen select employees,
showing total hours the employee was paid, a pay rate, the total taxes deducted, the amount of each direct
deposit, and the check date of the deposit for pay periods from December 10, 2018 to December 12, 2019;
(4) documents showing taxes paid to the IRS and the State of Alabama; and (5) a copy of a daycare
license application. Coffman Decl. n.1.


                                                    5
 Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 6 of 7                      PageID #: 6



       27.     On January 28, 2020, the Daycare Director reported to WHI Coffman that she and

the owner were working with ADP, Respondent’s payroll processor, to retrieve additional

documents.

       28.     Since January 28, 2020, the Area Office has not received additional

communication or documents from Respondent, nor has any representative of Respondent

appeared at the Area Office. Id. at ¶33.

       29.     The conduct of Respondent constitutes disobedience and resistance to a lawful

subpoena and an attempt to resist and thwart a lawful investigation by the Secretary.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Secretary prays that this Court:

       1.      Enter an Order requiring Respondent to Show Cause, if any, why it should not be

required to produce all items and documents identified in the Subpoena;

       2.      Enter an Order directing Respondent to appear, at a time and place to be fixed by

the Court, before a duly-appointed official of the United States Department of Labor, and to

produce, at that time, all items and documents listed and described in the Subpoena;

       3.      Enter an Order equitably tolling the statute of limitations during the period of

non-compliance with the Subpoena; and

       4       Grant the Secretary such other and further relief as may be necessary and

appropriate.




                                                 6
 Case 1:20-mc-00002-JB-N Document 1 Filed 05/05/20 Page 7 of 7                 PageID #: 7



       Respectfully submitted this 5th day of May, 2020.

ADDRESS:                                             KATE S. O’SCANNLAIN
                                                     Solicitor of Labor
Office of the Solicitor
U.S. Department of Labor                             TREMELLE I. HOWARD
61 Forsyth Street, S.W.                              Regional Solicitor
Room 7T10
Atlanta, GA 30303                                    ROBERT L. WALTER
                                                     Counsel
Telephone:
(678) 237-0620 (Direct)                              By:/s/Cameron W. Ellis
(404) 302-5438 (Facsimile)                             CAMERON W. ELLIS
Ellis.cameron.w@dol.gov                                Trial Attorney
Atlanta Docket
Atl.fedcourt@dol.gov                                 Attorneys for the Secretary
                                                     of Labor, United States
                                                     Department of Labor.

SOL Case No. 20-00311




                                              7
